[Cite as State v. Rinda, 2018-Ohio-2148.]


                                      IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                           CASE NO. 2018-T-0034
        -vs-                                     :

CHRISTOPHER J. RINDA,                            :

                 Defendant-Appellant.            :


Criminal Appeal from the Trumbull County Central District Court, Case No. 2018 CRB
0025.

Judgment: Appeal dismissed.


Dennis Watkins, Trumbull County Prosecutor, Administration Building, Fourth Floor,
160 High Street, N.W., Warren, OH 44481-1092 (For Plaintiff-Appellee).

Christopher J. Rinda, pro se, Inmate Id# 052387, Trumbull County Adult Justice
Center, 150 High Street N.W., Warren, OH 44481 (Defendant-Appellant).



DIANE V. GRENDELL, J.

        {¶1}     Appellant filed a pro se “Motion for Appeal” on April 18, 2018.     No

judgment entry was attached. However, it appears that he is appealing a February 14,

2018 entry of the Trumbull County Central District Court. A timely notice of appeal from

that entry was due no later than March 16, 2018, which was not a holiday or a weekend.

Thus, his appeal was untimely filed by approximately one month.

        {¶2}     App.R. 4(A)(1) states in relevant part:
        {¶3}     “* * * [a] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

        {¶4}     Appellant has a remedy to file an untimely appeal from a criminal

judgment under App.R. 5(A), which states in relevant part:

        {¶5}     “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

        {¶6}     “(a) Criminal proceedings;

        {¶7}     “(b) Delinquency proceedings; and

        {¶8}     “(c) Serious youthful offender proceedings.

        {¶9}     “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.”

        {¶10} Further, appellant has not complied with Loc.R. 3(D)(2) of this court by

attaching a copy of the judgment being appealed to his notice of appeal.

        {¶11} In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A)(1) nor sought leave to appeal under App.R. 5(A). Thus, this

court is without jurisdiction to consider this appeal. Appellant has a remedy to file an

untimely appeal from a criminal judgment under App.R. 5(A).

        {¶12} Based on the foregoing, this appeal is hereby sua sponte dismissed as

being untimely.


THOMAS R. WRIGHT, P.J.,
TIMOTHY P. CANNON, J.,
concur.



                                                2